Citation Nr: 0807131	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to July 
1972.  He served in the Republic of Vietnam from September 
13, 1969 to September 12, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, wherein the RO denied service 
connection for PTSD with major depressive disorder.  The 
veteran timely appealed the June 2004 rating action to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD that it is the result 
of the following combat-related events that occurred when he 
was stationed North of Long Bin, Republic of Vietnam, while 
assigned to C/36th, Plantations Signal Detachment, 39th 
Signal Battalion from September 14, 1969 to September 12, 
1970:  (1)  Being exposed to chemicals from fires and 
explosions that occurred near Long Binh; (2)  Being shot at 
from close range while working near the bunker line; and (3)  
Almost being killed by a helicopter while working on a guard 
tower at the "199 infantry Brigade."  

The veteran contends that his acquired psychiatric disorder, 
other than PTSD, is the result of several non-combat related 
stressors, such as being treated at a field hospital for 
possible malaria and being shaken up after falling from a 
utility pole.  (See, PTSD Questionnaire, prepared and signed 
by the veteran in April 2004).  

Service personnel records confirm that the veteran served in 
the Republic of Vietnam from September 13, 1969 to September 
12, 1970.   He was assigned to C/36th, Plantations Signal 
Detachment, 39th Signal Battalion, and his military 
occupational specialty was a Telephone Switchboard Operator.  
The veteran served in the Vietnam Summer-Fall and Winter-
Spring Campaigns in 1969 and 1970, respectively.  He was not 
awarded any decorations or medals that are indicative of 
combat.  

Service medical records reflect that in August 1968, the 
veteran was seen at the 3rd Field Hospital's Mental Hygiene 
Clinic and complained of having difficulty adjusting to 
Vietnam.  He stated that he could not take baths when he 
desired.  The examiner described the veteran as being a very 
immature person, who lacked insight.  There was no evidence 
of any psychosis or neurosis.  It was recommended that the 
veteran be evaluated by a psychiatrist.  A notation, recorded 
two days later, reflects that the veteran was scheduled for 
an appointment with a psychiatrist at Cu Chi.  There are, 
however, no further psychiatric evaluations of record.  In 
October 1970, the veteran underwent a malaria interview.  It 
was noted that "no pills needed."  When evaluated for 
service separation in July 1972, the veteran was found to 
have been psychiatrically "normal."  On an accompanying 
Statement of Medical Condition, also dated in July1972, he 
indicated that there had been no change in his medical 
condition. 

Post-service evidence reflects that the veteran has been 
diagnosed as having PTSD due to non-service events (family 
conflicts and childhood physical, verbal and sexual abuse) 
and major depression, recurrent, severe with psychotic 
features.  (See, treatment records, prepared by Frye Regional 
Medical Center, dated in June and July 2003).  

While PTSD has been diagnosed, it has not been established 
that the veteran engaged in combat or was exposed to a 
stressor event in service.  The Board observes that a request 
has not been made to the United States Army and Joint 
Services Records Research Center (JSRRC), to attempt to 
verify any of the reported inservice stressor events.  
Specifically, that branch attempt to verify whether or not 
the veteran's unit, C/36th, Plantations Signal Detachment, 
39th Signal Battalion, received enemy fire while stationed 
North of Long Bin, Republic of Vietnam, from September 14, 
1969 to September 12, 1970.  Given the above stressor 
statement, the veteran's verified Republic of Vietnam service 
and a confirmed diagnosis of PTSD, VA should request credible 
supporting evidence from the JSRRC and ask them to attempt to 
verify the appellant's stressors.  38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2007).  

As for a psychiatric disorder, other than PTSD (i.e., major 
depressive disorder), the has maintained that he has had a 
continuity of symptomatology since military service, and that 
he was seen in service for having difficulty adjusting to 
Vietnam and for possible malaria.  On VA psychiatric 
examination, the examiner should be asked to provide a 
competent opinion as to whether any acquired psychiatric 
disability, other than PTSD, is related to disease or injury 
in service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be asked to 
provide specific information, of a 
verifiable nature, regarding the 
stressor event(s) he alleges occurred 
in service.  According to his April 
20004 PTSD questionnaire these include:  
(a) being exposed to chemicals from 
fires and explosions that occurred on 
Long Bin; (b) being shot at from close 
range while working near the bunker 
line; and (c) almost being killed by a 
helicopter while working on a guard 
tower at the "199 infantry Brigade."  
He should specify (with more precision) 
when it or they occurred, where it or 
they occurred, and who was 
injured/killed, from what unit, and 
how.  He should be advised that this 
information is critical to his claim.  

2.  The RO should arrange for 
verification of the specific stressor 
event(s) through the JSRRC, including 
by a comparison of the veteran's 
account with more detailed information 
documented in official sources.  After 
this development is completed, the RO 
should review the determination as to 
whether the veteran engaged in combat 
or was subjected to a stressor event in 
light of any additional information 
received.  

3.  Thereafter, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine whether he 
has a psychiatric disorder related to 
service.  The RO should identify for 
the examiner what stressors (if any) 
are verified.  If PTSD is diagnosed, 
the examiner must indicate whether that 
diagnosis is based on a verified 
combat/stressor event, or on some other 
life-event unrelated to service.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should be asked 
to provide a medical opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is 
related to service.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  In formulating the above-
requested opinion, the examiner is 
referred to service medical records, 
reflecting that the veteran was seen 
for problems adjusting to Vietnam and 
possible malaria in January 1968 and 
October 1970, respectively.  The 
examiner must explain the rationale for 
any opinion given.  

4.  The RO should then review the 
claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of 
the case and afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  
38 C.F.R. § 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

